 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich the substantialclaimsrule was devised.We therefore denythe Intervenor's motion to dismiss the petition.4.The following employees of the Employer constitute a unitappropriate for purposes of collective bargaining within Section 0 (b)of the Act:2 All production and maintenance employees at the Em-ployer's Jersey City, New Jersey, plant, but excluding office clericalemployees, professional employees, guards, and all supervisors withinthe meaning of the Act.[Text of Direction of Election omitted from publication.]2The unit described is in accordancewiththe agreement of the parties.s It appears from the meager record in this case,thatthe former business agent of theIntervenor organized the Petitioner local and is now the president of the latter.Thedetails are not in the record.The evidence shows that after the formation of Petitionerlocal,the Intervenor obtained an injunction in the Supreme Court of New York enjoiningthe Petitionerlocalinter aliafrom using the numerical designation"601," the samenumber as the Intervenor local.The Intervenor moved the Board to dismiss the petitionon the ground that the use of this number by the Petitioner in the instant proceedingwas aviolationof the decree.The Board's customary practice is to permit a union's name to appear on the ballotas specified by it where, in the Board's opinion,the designation will not create confusionin theminds of the voters as to the Identity of the participants in the election(Intern.tionai Harvester Company, East MolineWorks,108NLRB 600;Sonotone Corporation,90NLRB 1236,1239),and to change the name appearing on the ballot where such confu-sion may result.(SeeAnheuser-Busch, Inc.,102 NLRB800, 802.)Althoughit does notappear likelythat confusion will result in this case,as the Petitioner's name is entirelydifferent fromthatof the Intervenor,we shall,in deference to the decree of the Statesupreme court,remove the designation"No. 601"from the name of the Petitioner. Inviewof our action taken herein, we deny the Intervenor'smotion to dismiss the petitionon the asserted ground.St.Regis Paper CompanyandInternational Brotherhood ofPulp,Sulphite&Paper Mill Workers,AFL-CIO;PinelandLocal 447, International;Brotherhood of Pulp,Sulphite&Paper Mill Workers,AFL-CIO;Escambia Local737, Inter-national Brotherhood of Pulp, Sulphite&Paper. MillWork-ers, AFL-CIO;Pineland Local 617, International Brotherhoodof Pulp,Sulphite&Paper Mill Workers,AFL-CIO;UnitedPapermakers&Paperworkers,AFL-CIO;Gulf Local 561,United Papermakers&Paperworkers,AFL-CIO;Local 444,United Papermakers&Paperworkers,AFL-CIO;Interna-tionalBrotherhood of ElectricalWorkers,AFL-CIO; andCantonment Local 1937,International Brotherhood of Elec-tricalWorkers,AFL-CIO,Joint Petitioners.Case No. 15-RC-2104.August 9,1960AMENDED DECISION AND ORDEROn March 21,1960, the Boardissued its Decision and Direction ofElection 1 in theabove-entitledprocedingin which itfound wood1126 NLRB 1157.128 NLRB No. 70. ST. REGISPAPER COMPANY551scalers employed by the Employer at its Cantonment, Florida, plantto be plant clericals and directed a self-determination election toafford such employees an opportunity to indicate whether or not theydesire to be included in the existing production and maintenance unitcurrently represented by the Joint Petitioners.Thereafter, on March30, 1960, the Employer filed a motion for clarification of decision,contending that the wood scalers are guards and watchmen and assuch, under the provisions of Section 9 (b) (3) of the Act, cannotbe included in the existing production and maintenance unit.TheEmployer requested a hearing "for the limited purpose of permittingthe presentation of evidence in order to clarify the status of theseemployees insofar as their guards and watchmen duties are con-cerned."The motion was opposed by the Joint Petitioners.OnApril 13, 1960, the Board, after due deliberation, ordered the recordherein reopened, directed that a further hearing be held for thelimited purpose set forth above, and remanded the case to the RegionalDirector for the Fifteenth Region.Thereafter, a hearing was heldbefore FallonW. Bentz, hearing officer.The hearing officer's rul-ings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Rodgers and Bean.]Upon the entire record 2 in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Joint Petitioners named above are labor organizationswhich claim to represent certain employees of the Employer.3.No question affecting commerce exists concerning the repre-sentation of employees of the Employer within the meaning of Sec-tion 9(c) (1) and Section 2(6) and (7) of the Act, for the followingreasons:The Employer has two recognized entrances and exits to its plant,generally called the north and south gates, which are approximatelythree-tenths of a mile apart.The north gate is the main entranceand exit for all employees and visitors to the plant.This gate hasguard coverage for 24 hours a day, 7 days a week. The guards areuniformed and are deputized police officers with authority to makearrests on and off company property.The south gate is open approximately 16 hours a day, 5 days aweek, and is used exclusively for trucks hauling wood into the plant.The only persons stationed at the south gate are the wood scalers.The south gate is kept locked by the wood scalers whenever the com-2 On June 17, 1960, theBoard,on due notice,granted a mbtion by the Employer tocorrect the transcript of the remandedproceeding. 552DECISIONSOF NATIONAL LABOR RELATIONS BOARDpany is not receiving wood. - When the scaler on. the evening shift.,completes his shift, he procures the gate, key and locks the gate whichremains locked till the next day.The record shows that the wood scalers while on duty at the southgate are responsible for all ingress to and egress from the plantthrough that gate.They have been instructed to, and do keep allunauthorized persons out, directing them to the main entrance.Theyalso prevent persons, including employees, from leaving, through thesouth gate.They prevent wood trucks with more than one person.aboard from entering or leaving.The scalers are not authorized touse force or violence in the discharge of the above duties. In the eventa person refuses to comply with their orders or an unauthorizedperson enters unnoticed, the scaler calls one of the deputized guards.There are six wood scalers at the plant. They work rotating shiftsbetween the south gate and a railroad entrance which the recordshows is unguarded. Thus, all wood scalers spend a portion of theirtime at the south gate.It is clear from the record that the wood scalers are solely respon-sible for policing the south gate, which is otherwise unguarded.Wetherefore find that the wood scalers are guards,3 who, pursuant tothe provisions of Section 9 (b) (3), may not be included in the existingproduction and maintenance unit 4Therefore, we shall dismiss thepetition.[The Board vacated and set aside the previous Decision and Direc-tion of Election and dismissed the instant petition.]3 Rayonier,Incorporated,Case No. 10-RC-4493, (unpublished) ;Augusta Chemical Co.,124 NLRB 1021;W.W. Chambers Co., Inc.,124 NLRB 984;Aeroguild,Inc.,119 NLRB329 ;Tennessee KnittingHills,109 NLRB 628.4 The Joint Petitioners' request that they be allowed to represent the wood scalers in aresidual unit is denied.See Section9(b) (3) of the Act.Cam-Brese Corp.d/b/a Owl Drug CompanyandRetail ClerksUnion,Local 1428.Case No. 21-CA-3802.August 10, 1960DECISION AND ORDEROn March 29,1960, Trial Examiner Howard Myers issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act; the Board has delegated its powers in connection with128 NLRB No. 62.